Fourth Court of Appeals
                                        San Antonio, Texas
                                                 April 8, 2021

                                            No. 04-21-00100-CV

                                             Penny ALBAUGH,
                                                 Appellant

                                                       v.

                                    James WARD and Elda Gonzalez,
                                             Appellees

                              From the County Court, Frio County, Texas
                                        Trial Court No. 9642
                            The Honorable Arnulfo C. Luna, Judge Presiding


                                               ORDER

        On April 6, 2021, appellant filed a “Motion to Set Aside the Appeals’s Decision and
Motion for Reconsideration and A Motion Request to Stay the Writ of Possession.” As
explained in our April 5, 2021 order, we may not stay the judgment of the county court in this
eviction case because appellant did not file a supersedeas bond with the county court. See TEX.
PROP. CODE ANN. § 24.007 (“A judgment of a county court may not under any circumstances be
stayed pending appeal unless, within 10 days of the signing of the judgment, the appellant files a
supersedeas bond in an amount set by the county court.”). Accordingly, appellant’s motions are
DENIED.

         On March 25, 2021, the clerk of the court notified appellant in writing that our records
did not reflect that the filing fee in the amount of $205.00 was paid. However, with her notice of
appeal, appellant provided a copy of her affidavit of inability to pay costs of appeal related to her
appeal of the justice court’s judgment to the county court. The county court did not overrule
appellant’s claim of indigence. Accordingly, under our rules, appellant is not required to pay
filing fees in our court. See TEX. R. APP. P. 20.1(b).1

        The appeal remains pending. An amended notice of appeal certifying proper service on
the responsible court reporter(s) must be filed with this court by May 24, 2021. See TEX. CIV.
PRAC. & REM. CODE ANN. § 51.017(a). In addition, the appellate record must be filed by May

1
 Fees charged for preparation of the appellate record are governed by Texas Rule of Civil Procedure 145. See TEX.
R. APP. P. 20.1(a); TEX. R. CIV. P. 145.
24, 2021, unless Texas Rule of Appellate Procedure 26.1(a) applies. See TEX. R. APP. P. 26.1(a),
35.1.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court